Citation Nr: 9919425	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-40 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1966 to January 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a total disability rating for compensation based on 
individual unemployability and entitlement to an increased 
rating for post-traumatic stress disorder (PTSD).  In a 
February 1996 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran did not appeal the increased rating for PTSD issue.  
The veteran's notice of disagreement as to the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability was received in May 1996.  
A statement of the case was mailed to the veteran in 
September 1996.  In a September 1996 rating decision, the 50 
percent rating for the veteran's PTSD was confirmed and 
continued.  In a September 1996 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran did not appeal the increased rating for 
PTSD issue.  The veteran's substantive appeal as to the issue 
of entitlement to a total disability rating for compensation 
based on individual unemployability was received in September 
1996.  

In a July 1997 rating decision, the denial of entitlement to 
a total disability rating for compensation based on 
individual unemployability was confirmed and continued.  In 
addition, the veteran's disability ratings for his service-
connected right thigh scar, left foot, and PTSD disabilities 
were also confirmed and continued.  In a July 1997 letter, 
the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement was not received as to any of the increased 
ratings issues, none of these issues is in appellate status.  


REMAND

In this case, the RO most recently determined that the 
veteran was not entitled to a total disability rating for 
compensation based on individual unemployability because 
although the veteran is unemployable, it is not due solely to 
his service-connected disabilities.  It was noted by the RO 
that a VA examiner and the Social Security Administration 
found the veteran to be unemployable due to psychiatric 
disability.  However, the RO determined that the veteran's 
PTSD was not the cause of the veteran's unemployability; 
rather, other psychiatric impairment which was not service-
connected was the cause of the unemployability.  The RO has 
referred to the two recent VA psychiatric examinations which 
essentially found that the veteran's PTSD is asymptomatic at 
this time.  A December 1995 VA psychiatric examination 
indicated that the veteran had no PTSD present at that time, 
but exhibited depression.  The more recent September 1998 VA 
psychiatric examination revealed that the veteran only had 
PTSD by history with no current symptoms, but had chronic 
undifferentiated schizophrenia and had been recently 
diagnosed with depression.  

At the outset, the Board notes that the veteran is service 
connected for the following: PTSD, rated as 50 percent 
disabling; status post shrapnel wound of the left foot with 
altered weight bearing, loss of function of Muscle Group X, 
and psoriasis of the heel, rated as 30 percent disabling; and 
scar, graft, donor site right thigh, rated as non-
compensable.  The combined rating is 70 percent.  The Board 
notes, significantly, that during the course of the veteran's 
claim, his 50 percent rating for his PTSD has been confirmed 
and continued by the RO on three occasions despite the RO's 
determination that his PTSD was non-disabling with regard to 
the consideration of individual unemployability.  

As pointed out by the veteran's representative in May 1999, 
it the veteran's symptomatology associated with psychiatric 
impairment, other than PTSD, cannot be disassociated from the 
veteran's PTSD, then it must be considered in conjunction 
with the veteran's PTSD with regard to the consideration of 
individual unemployability.  The representative asserted that 
the veteran's PTSD and his other psychiatric disability share 
many of the same symptoms.  In considering this matter on 
appeal the Board is required to base its decisions on 
independent medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Board notes that in light of the February 1996, September 
1996, and July 1997 rating decisions, it appears that the RO 
has determined that the 50 percent rating for PTSD is 
warranted; however, the veteran's claim for individual 
unemployability was denied primarily on the basis that his 
PTSD has been in remission.  In order to resolve this matter, 
the Board finds that the veteran must be afforded another VA 
psychiatric examination for the express purpose of assessing 
what symptomatology, if any, is attributable to the veteran's 
PTSD under both the regulations in effect prior to November 
7, 1996 as well as the new regulations in effect as of that 
date.  Also, the examiner should indicate if the veteran has 
other psychiatric impairment, whether it can it be 
disassociated from the veteran's PTSD.  In addition, the 
examiner should indicate what limitations, if any, the 
veteran's PTSD places on his employability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should provide the veteran 
with the provisions of 38 C.F.R. 
§ 3.655(1998).

3.  The RO should afford the veteran 
another VA psychiatric examination for 
the express purpose of assessing what 
symptomatology, if any, is attributable 
to the veteran's PTSD under both the 
regulations in effect prior to November 
7, 1996 as well as the new regulations in 
effect as of that date.  The RO should 
provide the examiner with the claims 
folder and with the criteria for rating 
PTSD prior to November 7, 1996 and those 
after November 7, 1996.  Also, the 
examiner should indicate if the veteran 
has other psychiatric impairment, whether 
it can it be disassociated from the 
veteran's PTSD and, if so, the findings 
due to the other psychiatric impairment 
should be separately listed and the 
examiner should state whether the other 
psychiatric impairment precludes 
employment.  In addition, the examiner 
should indicate what limitations, if any, 
the veteran's PTSD places on his 
employability.  The examiner should 
indicate whether the PTSD alone precludes 
employment.

4.  The RO should readjudicate the 
veteran's claim for entitlement to a 
total disability rating for compensation 
based on individual unemployability 
taking into consideration all of the 
veteran's service-connected disabilities.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










